 OPP TEXTILES, INC.201Opp Textiles,Inc., and Covington Industries, Inc.andAmalgamated Clothing Workers of America,AFL-CIO. Case 15-CA-2895November 14, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSBROWN AND JENKINSOn August 1, 1967, Trial Examiner Max Rosen-berg issued his Decision in the above-entitledproceeding, finding that Respondents had engagedin and were engaging in certain unfair labor prac-tices and recommending that they cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Healso found that Respondents had not engaged incertain other unfair labor practices alleged in thecomplaint and recommended the dismissal of suchallegations.Thereafter, Respondents filed excep-tions to the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions, and theentire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.Counselof the National Labor Relations Board andanswerof Opp Textiles,Inc., and Covington Industries,Inc., herein called the Respondents.'At issue is whetherRespondents violated Section 8(a)(3) of the NationalLaborRelationsAct, as amended,by dischargingChristine M. Bowden and Emma Jean Brown because oftheir activities on behalf of Amalgamated Clothing Work-ers of America,AFL-CIO,herein called the Union, andwhether Respondents independently violated Section8(a)(1) by certain other acts and conduct to be detailedhereinafter.At the conclusion of the hearing,the partieswaived oral argument.Briefs have been received from theGeneral Counsel and Respondents,which have been dulyconsidered.Upon consideration of the entire record in thisproceeding,including the briefs of the parties,and uponmy observation of the witnesses as they testified on thestand, I make the following:FINDINGSOF FACTAND CONCLUSIONS1.BUSINESS OF THE RESPONDENTSRespondentOpp Textiles, Inc., and RespondentCovington Industries, Inc , are commonly owned enter-prises which, at all times material herein, were engaged inthe manufacture and sale of wearing apparel at a plantlocated in Opp, Alabama. During the annual periodmaterial to this proceeding, Respondents manufactured,sold, and shipped products from its Opp plant directly tocustomers located outside the State of Alabama valued inexcess of $50,000. I find that Respondents, individuallyand collectively, are, and have been at all material times,employers engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDIt is undisputed and I find that the Union is a labor or-ganization within the meaning of Section2(5) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that Respondents, Opp Textiles, Inc., andCovington Industries, Inc., Opp, Alabama, their of-ficers, agents, successors, and assigns, shall takethe action set forth in the Trial Examiner's Recom-mended Order.'Delete from paragraph 2(d) of the Trial Examiner's RecommendedOrder that part thereof which reads "to be furnished" and substitutetherefor "on forms providedTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMAx ROSENBERG, Trial Examiner: This matter, withallparties represented, was heard at Opp, Alabama, onFebruary 15 and 16, 1967, on complaint of the General111.THE ALLEGED UNFAIR LABOR PRACTICESThe General Counsel contends that Respondents vio-lated Section 8(a)(3) of the Act by terminating the em-ployment of Christine M. Bowden on June 20, 1966,2 andby separating Emma Jean Brown from her employ on July1, because they joined and assisted the Union in its or-ganizational campaign at the Opp plant. He further con-tends that Respondents engaged in various acts of inter-rogation, intimidation, and surveillance designed to in-hibit the right of their employees to engage in protected,concerted activities, and thereby violated Section 8(a)(1).Respondents assert that Bowden was discharged becauseshe violated a lawfullno-solicitation rule which Respond-ents had promulgated,, and that Brown was terminatedfor using profanity. Finally, Respondents deny that they,in any manner, interfered with, restrained, or coercedtheir employees in the exercise of rights guaranteed in theAct.The complaint, which issued on November 25, 1966, is based uponcharges filed on August 11, 1966, and served on August 12, 1966At the hearing, I granted the General Counsel's unopposed motion todelete paragraph I I of the complaint which pertained to certain allegedstatutory misconduct by a Myrtle Johnson2Unless otherwise indicated, all dates fall in 1966168 NLRB No. 33 202DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondents manufacture wearing apparel with a workcomplement of 650 employees. On May 2, the Union un-dertook a campaign to organize their employees when In-ternational Representative Jack Dameron visited Opp atthe invitation of certain employees who expressed adesire for collective representation.3 Following his intialcontact, Dameron increased the tempo of the campaignand conducted union meetings on May 19 and 31 atwhich authorization cards were distributed to the em-ployees in attendance.4 Thereafter, approximately eightadditionalmeetings were held, i the last of which tookplace on July 21. These union endeavors were not foreigntoRespondents'ken. Indeed,Respondents'generalmanager, Henry Roberts, testified that he received dailyreports from 10 to 30 employees concerning the unionmeetings when these activities"got really strong," andobtained the names of employees who were in, atten-dance.5Christine Bowden was employed by Respondents for8 years prior to her discharge on June 20, and was admit-tedly a good worker. In the course of her duties, she at-tached collars to shirts and worked under the supervisionof Tess Morgan. Bowden testified that she attended theunion meeting on May 31 where she signed a union card.Thereafter, Bowden sucessfully solicited the signaturesof three fellow employees, campaigned for the Union be-fore and after working hours and during lunch breaks,aand continued to attend union meetings.Bowdenfurthertestified that, on the morning of June 2, General ManagerRoberts approached her work station and handed Bow-den a notice containing the Respondents'no-solicitationrule, which was also posted in the plant on that day. Thisnotice read: "We are again posting for your informationan important company rule concerning union or any otheroutside organizing activity during working hours. Thecompany rule is and always has been that no employeewill be allowedto engage in union organizingactivity dur-ing his or her working hours. Any employee who does soand thereby interferes with his or her own work or thework of any other employee during that employee's worktime will be subject to immediate discharge."6 AccordingtoBowden's undisputed testimony, Roberts remarkedthat "I think you need this" when he proffered the noticeto her. Later that afternoon, Bowden received a visit fromSupervisor Tess Morgan. In the course of their ensuingconversation,and according to Bowden's testimony,3This was not the first attempt by the Union to obtain representativestatus among Respondents'employees,for the record shows that a similarorganizational drive was mounted at to plant in 1964.4 Emma Jean Brown testified without contradiction that almost all ofRespondents'employees attended the meeting on May 19.5Roberts conceded that his informants "possibly" mentioned specificnames of the employees who attended the meetings and did not deny thatthe names of Christine Bowden and Emma Jean Brown had reached hisearAccording to Roberts, "I don't remember those two names beingmentioned I am not saying that they were-not because the conversationwas rather intense down there on both sides and,you were hearingeverything all day long." In this regard,Iwould also note Roberts'furthertestimony that the names of Betty Grover,Louise Brunson, and LouiseBlack, all of whom testified on behalf of Respondents in relation to Bow-den's discharge,were not identified to Roberts as union adherents.8The General Counsel concedes that Respondents' no-solicitation ruleis a valid one and does not offend any provision of the Act.7This episode at Alatex resulted in unfair labor practice charges beingfiled against that company by the union A hearing was held thereon, andthe Board subsequently dismissed those charges.SeeAlabamaTextileProducts Corporation,164 NLRB 88.1would note that Morgan residesin Brantley where the Alatex plant is situated.Morgan inquired whether Bowden had signed a unionauthorization card and the latter replied in the negative.Morgan then asked how Bowden felt about the Union andBowden exclaimed that she "thought it was fine."Whereupon, Morgan advised Bowden of some union"trouble" during an organizational drive which had oc-curred at an Alatex plant in the nearby community ofBrantley.7 Following the conversation, Bowden and Mor-gan proceeded to an area in the plant where Roberts wasscheduled to deliver a speech to the employees.8Events abided until June 20. Because of a large volumeof customer orders, Respondents required that certainemployees, including Bowden, work overtime on thatdate. The normal workday at the plant runs from 7 a.m. to4 p.m., with a lunchbreak extending from 12 p.m. to 1p.m. When overtime becomes necessary, it is the practiceof Respondents to curtail the lunch period to 30 minutesand the affected employee is directed to perform therequisite duties either during the first or second half hourof that period. At 12 p.m., Bowden went to lunch. It isBowden's undenied testimony that she concluded herrepast and clocked in at 12:24 p.m., and then proceededto her work station to commence work at 12:30 p.m. Ac-cording to Bowden's undisputed testimony, it normallytook her 1 minute to walk from the timeclock to hermachine. As Bowden proceeded to her work station, shepassed the restroom where she met employee BettyGrover. Like Bowden, Grover was also scheduled to per-form overtime work beginning at 12:30 p.m. As the twoemployees walked down an aisle to their respectivemachines, Bowden informed Grover that the Union hadscheduled a meeting for that evening and inquiredwhether the latter would care to attend. Grover repliedthat she would ask her husband whether he had any ob-jection to her attendance and Bowden suggested thatGrover bring her husband along. As these individualscontinued to walk to their work stations, they passed em-ployee Margie Carnley and Bowden informed Carnley ofthe scheduled union meeting. According to Bowden, shedid not accost any other employee as she proceeded toher machine and she commenced work at 12:30 p.m., theappointed time.Bowden's testimony that she started work precisely at12:30 p:m. was corroborated by Clara Kelly, an em-ployee who operated a machine directly in front of Bow-den. Kelly testified that she and Bowden had clocked in8 It is undisputed that, on May 19, the same day on which the firstunion meeting was scheduled,Roberts delivered a speech to his em-ployees in which he outlined the benefits which Respondents were cur-rently providing to the employees He then informed them of the time andplace of the meeting,and suggested that they attend the convocation inorder to make up their minds as to whether they desired representation bythe Union It is uncontroverted, and I find, that the scheduling and theconduct of union meetings in Opp and vicinity were common knowledgeamong Respondents'employees and the citizenry in that locale in hiscomplaint,the General Counsel alleges that Roberts' address to the em-ployees on May 19 created the impression of the surveillance of theirunion activities,and therefore violated Section 8(a)(1) of the Act In viewof the contents of Roberts' speech, and the facts that most everyone knewof the meetings and that Respondents acquired this knowledge from em-ployees themselves, I conclude that the General Counsel has failed, underthe peculiar circumstances of this case,to sustain this allegation in thecomplaint and I shall therefore dismiss itDuring his speech to the employees onJune 2, which Bowden and Mor-gan attended, Roberts informed the employees of the no-solicitation rule,a copy of which he had delivered to Bowden earlier that day. OPP TEXTILES, INC.203at the same time and began walking to their machines.During their journey, they came abreast of Grover, andBowden and Grover conversed as they proceeded to theirworkstations.According to Kelly,Bowdenand Kellyreached their work area and the latter, noticing it was12:30 p.m., stated, "It's time to work," and both resumedtheir duties at that time.At approximately 3:45 p.m. on June 20, Bowden wassummoned by Morgan to the office of Jim Moore,Respondents'productionmanager.ItisBowden'stestimony that, in the presence of Morgan and Grover,Moore inquired whether Bowden had read Respondents'notice which forbade union solicitation during workinghours and Bowden remarked that she had. Moore thenasked at what time Bowden had clocked in and Bowdenreplied that she had done so at 12:24 p.m., and hadresumed work at 12:30 p.m. Moore stated that he hadlearned from Grover that Bowden had solicited Grover'sattendance at a union meeting and that this solicitationtook place as late as 12:40 p.m., when Bowden shouldhave been working. Bowden protested that her conversa-tion with Grover lasted only 2 to 3 minutes and that shehad returned to work at the requisite time. However,Moore asserted that he was convinced that Bowden hadbreachedRespondents' no-solicitation rule and an-nounced that she was being discharged for soliciting forthe Union on company time. A final paycheck was drawnfor Bowden which reflected that she was paid for 8-1/2hours on that day. On June 25, Bowden returned to theplant to discuss her discharge with General ManagerRoberts. Bowden told Roberts that she was not satisfiedwith the manner in which Respondents had separated her.Roberts expressed ignorance as to the termination andpromised to interview the employees to ascertain all thefacts surrounding her separation. A few days later, Bow-den once more visited the plant to receive Roberts' deci-sion. Roberts was absent, in consequence of which Bow-den spoke to Moore. Moore explained that he had con-ducted another investigation of the incident on the in-struction of Roberts and that he had again learned fromBowden's fellow employees that she commenced work onJune 20 after 12:30 p.m. Bowden requested Moore tosummon these employees so that she could confront thembut Moore refused, stating that it would be unfair to them.Thereupon, Bowden left the plant.Insupportof their defense that Respondentsdischarged Bowden solely because she had violatedRespondents'lawful no-solicitation rule by solicitingGrover's attendance at a union meeting and attempting toobtain her union membership during working hours,Respondents rely primarily upon the testimonial aver-ments of Grover, Morgan, Moore, Roberts, and an em-ployee named Louise Brunson.On direct examination,Betty Grover testified that shehad been assigned to work overtime at 12:30 p.m. on June20 and had taken her lunchbreak at 12 p.m. At 12:25p.m., after having eaten,and as she was preparing to visitthe restroom and punch the timeclock, Grover wasbeckoned by Bowden who requested that Grover attenda union meeting.According to Grover, she and Bowdenthen embarked upon a lenghty discussion concerning thebenefits and detriments of unionization for a period of 10minutes. Throughout their conversation,Grover claimedthat she constantly sought to break off the discussion andreturn to work. Glancing at a clock, Grover noted that itwas 12:35 p.m.and she detached herself from Bowdenand returned to her machine.While doing so, she noticedthat Bowden commenced to converse with another em-ployee identified as "Margie," who apparently is the Mar-gie Carnley to whom Bowden adverted in her testimony.Grover further testified that she reached her machine at12:35 p.m. but,because she was "too nervous" to resumework,she remained beside her machine until 1 p.m. whenshe finally began to perform her duties. According toGrover,her"nervous" state developed from herknowledge that Respondents forbade the discussion ofunion activities on company time, althoughGrover ad-mittedly failed to apprise Bowden of this circumstanceduring their conversation.Agitated by her transgression, Grover testified that shefelt impelled to summon SupervisorTessMorgan to re-late the circumstances and content of her conversationwith Bowden "because I knew that you weren't supposedto be talking union or doing anything like that duringworking hours."9 When Morgan appeared, Grover statedthat she had not clocked in at 12:30 p.m. because she hadentered into a discussion with an employee concerningtheUnion'sorganizationaleffortsand, at Morgan'sprodding, Grover identified Bowden as that employee.Morgan then asked whether Grover would unfold her taleto Production Manager Moore, and Grover did so. Laterthat afternoon,Grover was again invited to Moore's of-fice for a confrontation with Bowden in the presence ofMoore and Morgan.Grover repeated her story that Bow-den had detained her beyond the 12:30 deadline for theresumption of work by soliciting the former to join theUnion and attend a union meeting.Bowden rejoined thatshe had resumed her duties at 12:30 p.m., an utterancewhich Grover flatly contradicted. About a week later,Grover was once more called into Moore's office,together with other employees,where she repeated heraccusations against Bowden.10On cross-examination, Grover testified that her con-versation with Bowden began at 12:25 p.m. and lasted 10minutes. When pressed as to the length of the discussion,Grover replied"I can't put it down to the minute, but wehad been talking I guess, 4 or 5 minutes,I suppose."Despite the fact that Grover made no mention of thepresence of an employee named Louise Brunson -ondirect examination,on cross-examinationGrover as-serted that Brunson walked by Bowden and Grover dur-ing their conversation and asked them to move so that shecould pass down the aisle. Grover further testified that,at the inception of her discussion with Bowden, whichbegan at 12:25 p.m.,Bowden raised the matter of theunionmeeting.According to Grover,when Bowden"started talking[about the Union] I was afraid other peo-ple knew it and, I would try to get off on another subjectand she would start talking about something else." WhenGrover was reminded that Respondents'no-solicitationrule did not preclude the discussion of union topics byBMorgan was on her lunchbreak between 12 p in and I p in and there-Moore testified that Grover had reported to Moore that Bowden saidfore was unaware of the conversation between Bowden and Grover"something to the effect that [Bowden]was going to whip her if she did10Grover testified that, during this meeting with Moore, the latter re-not sign a Union card"Morgan's testimony is silent on this subject andmarked that"he was afraid we were going to have a killing over this "even Grover's testimony failed to corroborate Moore's assertion 204DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees on their own time, Grover rejoined that "Idon't care anything about talking about the Union." Withrespect to the reason for reporting the conversation withBowden to Morgan, Grover stated that she did sobecause "I knew right then we were doing somethingwrong." However, Grover then made the curious obser-vation that she had no fear that she would lose her job asa result of her discourse concerning the Union with Bow-den. Finally, Grover repeated that she did not clock inuntil 1 p.m., and remained beside her machine,because "Iknew I couldn't go back to work because that [her discus-sionwith Bowden] made me so nervous," althoughGrover concedely continued the discussion with Bowdenon her own volition."Tess Morgan, the supervisor of both Grover and Bow-den, testified that her department was experiencing awork backlog and for this reason her girls were requestedtowork overtime during the lunchbreak. About 1 p.m.,she was summoned by Grover to the latter's work stationwhere Grover advised Morgan that Bowden had detainedher fromresumingwork for about 5 to 10 minutes afterthe normal starting time of 12:30 p.m. by talking aboutthe Union. Morgan reported this intelligence to Produc-tion Manager Moore and the latter instructed her to sum-mon Grover to his office. It is Morgan's testimony that,inMoore's office, Grover reiterated that she had been ac-costed by Bowden as she was in the process of returningto her job after her lunchbreak and that Bowden solicitedGrover to attend a union meeting.During their discus-sion, Grover noticed that it was too late to clock in for the12.30 p.m. starting time and, instead, she stood by herwork station until I p.m. Moore inquired whether Groverwould be amenable to confront Bowden concerning thisincident, and Grover replied in the affirmative. Moorethen instructed Morgan to interview other employees inorder to establish whether the conversation betweenBowden and Grover did in fact occur on company time.According to Morgan, she sought out employee LouiseBrunson who related that, at 12:30 p.m., while on her wayto clock out,12 Brunson approached Bowden and Groverin an aisle and requested that they move so that she couldpass by. Brunson was, at this point, 25 feet from thetimeclock and she punched out at 12:34 p.m. Morgan re-ported this information to Moore. On direct examination,Morgan testified that she did not interview any other em-ployee about this incident. On cross-examination, sheagain asserted that she did not talk to any other employeeconcerning Bowden's conduct. However, when pressedon this matter,Morgan then admitted that she had madeinquiries of employees Clara Kelly, Peggy Pittman, andTrudy Bryan, who worked in close proximity to Bowden,as to the exact time at which Bowden returned to work onJune 20, and each employee uniformly responded thatBowden resumed work at 12:30 p.m. For a reasonnowhere explained on this record, Morgan stated that shechose not to believe these employees. When questionedas to the Company's policy regarding clocking in by tardyemployees, Morgan explained that it would have been"fine" if Grover had clocked in and commenced work at12.35 p.m. because of the existing work backlog, andbecauseRespondents consistently excused tardinesswhen accounted for by a "good reason." Morgan then ad-mitted that, although she did not know whether Grover'sexcuse for being tardy was a satisfactory one, no discipli-nary action was taken against Grover by Respondents oreven contemplated.Later on the afternoon of June 20, Morgan called Bow-den into Moore's office to confront Grover. Grover re-peated her accusation that Bowden had engaged her in aconversation concerning a union meeting after 12:30 p.m.when both employees were supposed to be at work, andBowden steadfastly maintained that her discussion withGrover had ended prior to that point in time and that shewas at her machine at 12:30 p.m. Rounding out Morgan'stestimony, she freely admitted that she spoke to her em-ployees concerning the Union and overheard their con-versations regarding this subject. Morgan also allowed ashow she had discussed with Bowden the Union's effortsto organize the plant, but insisted that their discourse wasconducted "in a joking way." However, Morgan wasquick to deny that, on June 2, she had inquired whetherBowden had executed a union authorization card, deniedthat she had questioned whether Bowden had seen anysuch cards; denied that she had asked Bowden how thelatter felt about the Union; denied that Bowden had saidshe thought the Union was "fine", and, denied that shehad informed Bowden of any "trouble" which the Alatexplant in Brantley had experienced with the Union,proclaiming that she did not "know of any trouble aboutthe Union at Brantley."13 Finally, Morgan testified thatshe had supplied the names of employees in her depart-ment who were "standing around and talking too much"during working hours to General Manager Roberts priorto June 2 because this conduct impeded production, inconsequence of which Roberts personally distributed tothe suspected ringleaders a copy of Respondents' no-soli-cation rule. At the outset of her testimony along this line,Morgan stated that she tolerated talking by employeesduring worktime "if it is a short period of time," but de-nied that she had revealed the names of individual em-ployees to Roberts for receipt of a copy of the rulebecause they were overheard, or were suspected of, talk-ing about the Union, and professed that she had neverinquired into the subject of their conversations. When re-minded that the no-solicitation rule made no mention ofproscribing the art of conversation by employees while at11Grover's antiunion proclivities, and the most probable cause of her"nervous" state which prompted her to inform on Bowden concerning thelatter's asserted violation of Respondents'no-solicitation rule, may wellbe explained by her testimony regarding her meeting with counsel for theGeneral Counsel at a local store sometime prior to the hearing hereinCounsel inquired whether Grover would be willing to answer somequestions posed by him, to which she replied"Itold you I had to call myboss and see if it was all right When you [the General Counsel]told mewho you were I wasn't going to talk to you until I found out if it was allright " Thereafter, Grover telephoned her "boss" and "he advised me notto talk to anybody but you [Grover] could if I wanted to " Counsel didnot pressGrover forresponses to his questionsILBrunson had received permission to work the first half hour of herlunch period in order to deliver Avon cosmetic products to her fellow em-ployee-customers during the balance of that period19As indicated heretofore,Morgan lived in Brantley ProductionManager Moore testified that Alatex "was having a lot of trouble with theUnion" as a result of a "wildcat strike " In Moore's words, "It wasn'tanything to speak of in a big way at first,and then itstarted spreading likewild fire Pretty soon it was dust the topic of the day When you came towork in the morning you expected to hear it " OPP TEXTILES, INC.205work, Morgan admitted that she had learned that the girlswere talking about the Union and this prompted her tosingle out the discussion leaders to Roberts which led tothe personal conveyance of a copy of Respondents' no-solicitation rule to them.Production Manager Jim Moore testimonially relatedthat,when he returned from lunch on June 20, Morganreported to him that Bowden "had cornered [Grover] inan aisle" after their lunchbreak and that Grover "couldn'tget away from [Bowden], that [Bowden] persisted intalking to [Grover] about the Union meeting ... thatnight," and that this enforced conversation lasted from"five to ten minutes" after 12:30 p.m., upsetting Groverto such an extent that she did not begin work until 1 p.m.Moore summonedGroverand questioned her in detailabout the incident as well as her failure to resume her du-ties "at the time she got through with the conversation."Moore testified that he was satisfied with Grover's ex-planation that she was too "nervous and upset" to returnto work until 1 p.m., and that no discipline was meted outto her, following which she agreed "to testify or sign anaffidavit to the effect that this had happened." Thereu-pon,Moore caused Morgan to investigate the matter.Morgan subsequently reported that she had spoken toemployee Louise Brunson who had finished her work at12:30 p.m., "picked up her Avon material and went upthe aisle and had to ask these two girls to move aside tolet her get to the clock," and Brunson then went directlyto the timeclock to punch out. Upon checking Brunson'stimecard, Moore noted that she had clocked out at 12:34p.m.Moore remarked that "I know that it doesn't takeover a half a minute to walk from where they [Bowdenand Grover] were talking ... to go to the time clock."According to Moore, he sought to assure himself thatGrover's and Brunson's statement of events was accu-rate, and he therefore directed Morgan to interrogateother employees to ascertain whether the reports ofGrover and Brunson concerning this episode possessedvalidity.On direct examination, Moore testified thatMorgan's endeavors in this direction drew a blankbecause the employees who worked adjacent to Bowden"did not want to get involved," although he thengrudgingly conceded that "[s]ome girls were non-com-mittal, wouldn't say one way or the other. Some said thatChristine was back at her machine at 12:30." On cross-examination, Moore stated that, while he did not entirelydiscount the recitation of those employees who said thatthey and Bowden had commenced work at 12:30 p.m., henevertheless chose to reject their version of eventsbecause "in any area you have friends, and close friendsand, they knew what was going on in the area," althoughthereisnothing in thisrecord which even remotely sug-gests that these employees where any more friendlytoward Bowden than to Grover or Brunson.Following the confrontation between Bowden andGrover,Moore reached the conclusion that "all theevidence pointed to the fact that [Bowden] was talkingabout 12:30 and that she had violated the company rule,"and he therefore discharged her. Despite the fact thatBowden allegedly was 5 to 10 minutes late in reportingfor work, Moore paid her for the period of her tardiness.A few days thereafter, at the request of Roberts, Mooreconducted another investigation into Bowden's conducton Jane 20 and again was convinced that her separationwas warranted because she had breached Respondents'no-solicitation rule.According to Moore, Bowden wasthe only employee ever to be discharged for violating therule during the entire course of its existence,"and it isundisputed that she was the only individual to be ter-minated at the plant for an infraction of the rule withoutreceiving a prior warning. 15Although Bowden was allegedly discharged because ofher disregard for Respondents' no-solicitation rule onJune 20,Moore became more expansive during thecourse of his testimony concerning Bowden's derelictionsin this regard. According to Moore, employee LouiseBlack reported to her supervisor, Tess Morgan, thatBowden "was trying to get her to sign a Union card dur-ing working hours," and that this report found its way toMoore. It is Moore's testimony that Bowden's solicita-tion of Black occurred "along about the same time" thatBowden received a copy of Respondents' no-solicitationrule on June 2, although Morgan testified that this intel-ligence was received at a time prior thereto, and Blackplaced the date of this report as June 20, the same day onwhich Bowden was discharged. Moore also testified thathe had gotten another report from Morgan that Bowdenhad solicited the union membership of another employeenamed Hart prior to June 2, and this prompted Robertsto convey a copy of the rule to Bowden on that date. Mor-'gan failed tomention inher testimony that she hadreceived any such report from Hart concerning thelatter's solicitation by Bowden. Moore also averred thathe had first learned that the Union was active in organiz-ing Respondents' employees "around the first of May,"that this activity increased throughout June, and that itwas no "secret" to him because "all the employees ...talked to me in the lunch periods and breaks" concerningthe organizational drive.Moore then stated he andRoberts decided to issue notices containing the no-sol-icitation rule on June 2 because there was an unusualnumber of conversations taking place during workinghours in that month. At first, Moore claimed that he wastotally unaware of the content of these conversations.Subsequently, he admitted that from "what I had heardand - from talking to certain individuals,"he concluded"that this talk was being caused by the Union activity. 1116Louise Brunson testified that, after her lunch on June14The parties stipulated, between August 1965 and June 1966, eachnew employee was informed of the rule on the date of his hire Moreover,the record shows that the rule was posted in the plant in March 1964,when the Union embarked upon its initial campaign to organize Re-spondents'employees15Roberts also acknowledged that Bowden was the only employee tobe discharged for violating the no-solicitation ruleIsMoore testified that between 20 and 25 employees out of a workcomplement of 650 were singled out to receive the no-solication rule onJune 2 General Manager Roberts also conceded that copies of the rulewere handed to designated employees because of their suspected involve-ment in union activitiesThe General Counsel contends that Respondents distributed the rule toemployees who were known or suspected union supporters, and that thisdistribution created the impression among these individuals that theirunion activitieswere under Respondents'surveillance and also in-timidated the recipients, all in violation of Section 8(a)(1) of the Act. I findno merit in this contention It is undisputed that the conversations inwhich the employees were observed to have engaged took place duringworking hours I can perceive of no statutory impediment to an em-ployer's reminding or warning his employees who are overheard in uniondiscussions on company time that they may be discharged under a lawfulno-solicitation rule for doing so Consequently,Ishall dismiss the allega-tions in the complaint insofar as they relate to this contention 206DECISIONS OF NATIONAL LABOR RELATIONS BOARD20, she received a visit from Supervisor Morgan. Thelatter inquired whether Brunson had observed any of theemployeesconversingwhenBrunson took herlunchbreak. Brunson replied that she had encounteredBowden and Goverin anaisle and asked them to stepaside so that she could continue on to the timeclock topunch out. On direct examination, Brunson claimed thatshe had quit work at 12:30 p.m. and proceeded to thetimeclock. According to Brunson's calculations, it wouldnormally take her 22 seconds to reach the clock after herencounter with Bowden and Grover in the aisle. Brun-son's timecard indicates that she clocked in at 12:34 p.m.Brunson'sdirect testimony darkly hints that she wasdetained for several minutes after 12:30 p.m. by the uniondiscussion which took place between her two fellow em-ployees.On cross-examination, however, Brunsonchanged tack and stated that she left her machine at ex-actly 12:30 p.m. and that it took her only 20 seconds toget from hermachineto the timeclock. Brunson thenbrought herself to admit that Bowden and Grover saw hercoming and made way for her immediate passage.I credit the testimony of Christine Bowden and the sup-portive testimony of Clara Kelly, and find that Bowdenwas discharged on June 20, not because she had offendedRespondents' no-solicitation rule by engaging in a discus-sion pertaining to the Union with Grover after 12:30 p.m.and while on company time, but because she was aknown, active supporter of the Union in its campaign toorganize Respondents' employees. I am fortified in thisconclusion by an assessment of the testimony of Grover,Morgan, Moore,Brunson,and Roberts, which I deem tobe so fraught with implausibilities, inherent probabilities,and contradictions, as not to warrant credible acceptance.Thus, Bowden testified that, on June 2, she was inter-rogated by Supervisor Morgan as to whether she hadsigned a union card, and Morgan queried Bowden abouther sympathies for the Union. During their conversation,Morgan outlined the "troubles" which the Union hadcaused at an Alatex company plant in nearby Brantley,where Morgan lived. Morgan conceded that she hadspoken to the employees about the Union during thecourse of its campaign, overheard their talks about thatcampaign, and admitted that she had spoken on this sub-ject with Bowden, albeit "in a joking way." However,Morgan denied that she had inquired into whether Bow-den had joined the Union, or whether Bowden wasfavorably disposed toward the Union, and disclaimed thatshe had made any reference to "troubles" caused by thatlabor organization at Brantley on the ground that she wasignorant "of any trouble about the Union at Brantley." Ideem it not only implausible, but patently incredible, thatMorgan could have been unaware of the union campaigninBrantley in light of the testimony of Moore, whoresided in Opp, that a "wildcat strike" at the Alatex plant"started spreading like wild-fire," that the strike becamethe "topic of the day," and that when "you came to workin the morning you expected to hear [about] it."Moreover, Morgan failed to impress this Trial Examiner,either by her demeanor while testifying on the stand, orby the content of her testimony, that she was worthy ofbelief. I find that, on June 2, Morgan interrogated Bow-den as to whether the latter had signed a union authoriza-tion card, and also asked Bowden whether the latter wassympathetic to the Union's cause. I therefore concludethat, by the foregoing conduct of Morgan, when viewedagainst the backdrop of the other statutory intrusionscommitted by Respondents, as hereinafter found,Respondents violated Section 8(a)(1) of the Act.With respect to her discharge, Bowden testifiedwithout contradiction that she clocked in at 12:24 p.m. onJune 20 and proceeded to her work station, which wouldhave normally taken her 1 minute to reach. As she walkedtoward her machine, she engaged Grover in a conversa-tion for 2 or 3 minutes concerning a union meeting thatevening. Bowden swore that she reached her machine andcommenced work at 12:30 p.m., the appointed time.Bowden's testimony in this regard was corroborated bythat of Clara Kelly, and by at least two other fellow em-ployees who worked in close proximity to Bowden andwhom Morgan `and Moore questioned during their in-vestigation of this episode. Grover, the prime mover inthe discharge of Bowden, insisted that her discussion withthe latter lasted until 12:35 p.m., while Moore testimoni-ally reported that it extendeduntilas late as 12:40 p.m.However, Grover admitted that she had conversed withBowden for 4 or 5 minutes after being accosted by Bow-den at which point Brunson approached and requestedclearance to pass down the aisle, a distance, according toBrunson,of 25 feet from the timeclock. Curiously,Grover made no mention of meeting Brunson during herdirect examination by Respondents' counsel, recallingonly that Margie Carnley was engaged in a conversationwith Bowden during their journey to their machines. Inlight of Moore's testimony that it would have taken Brun-son about 30 seconds to proceed to the timeclock fromthe point of herencounterwith Bowden and Grover, andBrunson's testimony that it required only 22 seconds towalk from hermachineto the timeclock and that she wasnot impeded by her two fellow employees as sheproceeded directly to the clock, I deem it inherently im-probable that Brunson could have passed Bowden andGrover at such a point in time to cause the former toclock in at 12:34 p.m., or that Bowden could have begunwork at 12:35 p.m., as Grover related, or at 12:40 p.m. asMoore recounted.There are additional reasons which persuade me thatthe testimonial assertions of Bowden and Kelly should bebelieved.Grover displayed a pronounced antipathytoward the Union as evidenced by her assertion that,although her discussion with Bowden concerning theunion meeting on June 20 originated during their lunchperiod and therefore was privileged under Respondents'no-solicitation rule, she did not "care anything about talk-ing about the Union" at any time. Grover revealed herfurther dislike for the Union and its adherents by hertestimonial responses that she refused to answer anyquestions posed by counsel for the General Counsel con-cerning this case during a meeting at a local store until shehad received clearance from her "boss." Moreover,Grover testified that the reason for her failure to resumework at 12:35 p.m. on June 20 was bottomed on her "ner-vous" condition occasioned by Bowden's discussion ofunion affairs on company time - stating that "I knew rightthen that we were doing something wrong," yet Grovermade the remarkable confession that she had no fear thatshe would lose her job with Respondents even though shehad engagedin a uniondiscussion with Bowden, and not-withstanding that she continued the forbidden discourseon company time.Morgan's testimony regarding her investigation ofGrover's indictment against Bowden is even more im-plausible.Having been charged by Production Manager OPP TEXTILES, INC.207Moore to verify Grover's version of events, Morganselected Brunson as the first target for her inquiry. Mor-gan did not illuminate this record with her reasons for ini-tially contracting Brunson, who must have worked at aconsiderable distance from Bowden," to corroborateGrover's accusation, and she summarily rejected withoutplausible explanation the information which Kelly and atleast two other employees, who worked-near Bowden,had provided that they, together with Bowden, beganwork precisely at 12:30 p.m. Moreover, despite the factthat Grover also discussed the Union with Bowden dur-ing working hours and failed to return to work until 1 p.m.although it was "fine" for her to do so at 12:35 p.m., Mor-gan exonerated Grover of any wrongdoing. Moore washardly more persuasive in his sworn testimony. At theoutset, Moore testified that Morgan was unable to obtainany statements from Bowden's fellow employees con-cerning the Grover affair because they "did not want toget involved" or were "non-committal." He thenacknowledged, however, that "some said that [Bowden]was back at her machine at 12:30 p.m.," but he distrustedtheir reports because he harbored a belief, unsubstan-tiated on this record, that they were friendly toward Bow-den. Furthermore, Moore claimed that he had receivedreports from Morgan that Bowden had been guilty of sol-iciting the union membership of employee Louise Blackon company time which occurred "along about the sametime" thatRespondentsdistributed a copy of theno-sol-icitation rule to Bowden on June 2, and that Bowden hadsolicited employee Hart at some time prior to that date.Ifind it implausible that, possessed of this knowledge,Moore would have failed to discipline Bowden for theseinfractions, or even warned her of them, if they indeedhad occurred, in view of General Manager Roberts'testimony that the notices embodying the no-solicitationrule "were given to the [employees on June 2] to savethem [their jobs] because there was a possibility thatthey might break the rule and we actually gave it [therule] to them because we didn't want them to," and hisfurther testimony that employees were warned byRespondents when an offense against the rule was un-covered.It is undisputed and I find that Bowden joined theUnion while attending a union meeting on May 31, andthereafter, during an upswing in the Union's organiza-tional campaign at Respondents' plant, she solicited theunion membership of her fellow employees and attendedthe union meetings held during the month of June. Basedupon the testimony of both Moore and Roberts, I findthat they became apprised of the union drive at its veryinception on May 2, that "all the employees. . . talked to[Moore] in the lunch periods and break" about theprogress of the campaign, and that Roberts received dailyreports from between 10 and 30 employees concerningthe union meetings and the identity of employees who at-tended them. In light of Roberts' failure to deny that thename of Bowden had come to his attention during thesediscussions with his informants, and the testimony ofMoore and Roberts that Bowden was one of the few em-ployees selected to receive a copy of the no-solicitationrule on June 2 because she was suspected of being a lead-ing proponent of the Union, I am convinced and find thatRespondents knew that Bowden was a most active sup-porter of the Union during the month of June when theunion campaign "got really strong." I have heretoforefound, based upon credited testimony, that Bowden ac-tually clocked in at 12:30 p.m. on the date of herdischarge, and I therefore conclude that she was engagedin a protected, concerted activity when she solicitedGrover's attendance at a union meeting while on herlunchbreak. Accordingly, I find that Bowden was singledout for discharge on June 20, not because she par-ticipated in union activities in disregard of Respondents'no-solicitation rule, but because Respondents sought torid themselves of a known, active union adherent. I con-clude that, by the foregoing conduct, Respondents vio-lated Section 8(a)(3) of the Act.18I turn next to the termination of Emma Jean Brown, theother alleged discriminatee. Brown had been employedby Respondents for over 2 years and worked on the flightsuit line under Supervisor Minnie Lou McCurley untilshe lost her employment on July 1. Brown first learnedabout the Union duringitsorganizationaldrive at theAlatex company plant in Brantley and, after speaking toUnion Representative Dameron about the possibility ofunionizing Respondents' plant, she attended the initialunion meeting on May 2 and urged several of her fellowemployees to attend. Brown went to the next meeting onMay 19 and executed a union authorization card. Some-time thereafter, she was elected to the Union's shop com-mittee and she successfully solicited the membership ofapproximately six employees while on her way to work orat the employees' homes.On May 19, General Manager Roberts delivered aspeech to his employees in which he noted that a unionmeeting was to be held that night and, after evaluating thepotential results of unionization, he urged them to go tothe meeting and find out for themselves whether or notthey desired collective representation. On some undeter-mined date following this speech, Brown testified that Su-pervisor McCurley approached her machine and inquiredwhat Brown thought of Roberts' address. Brown repliedthat she was confused because Roberts had uttered cer-tain untruths about the Union and she was unable to un-derstand why Roberts would do so. At this juncture, ac-cording to Brown, McCurley instructed her to providethe names of the employees on the flight suit line who hadgone to this union meeting, but Brown demurred. McCur-ley then remarked that Brown "might be surprised, thatI [McCurley] already know."On June 14, Brown was summoned into the office ofProductionManager Moore. Moore showed Brown acopy of a notice of a union meeting which had beenposted in the ladies' room and asked whether Brown had10 Inasmuch as Brunson performed her duties at a distance,measuredin time, of 22 seconds from the timeclock, while Bowden was located ap-proximately 60 seconds from the clock, and as neither impressed mephysically as being a hare rather than a tortoise, I find that Brunson'smachine most probably was located quite a distance from Bowden's11The General Counsel alternatively contends that, even assumingBowden was terminated for soliciting on company time, her separationwas nevertheless in violation of Section 8(a)(3) because it resulted fromRespondents' discriminatory application of its otherwise lawful no-sol-icitation rule In this connection,counsel argues that the disparate treat-ment afforded to Bowden is reflected by the fact that Respondents per-mitted other forms of solicitation during working hours and considerabletestimony on this issue,much of which is conflicting,was adduced Inview of my findings and conclusion that Bowden was discharged for en-gaging in concerted, protected activity during nonworking time, I deem itunnecessary to pass on this alternative contention 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDseen the notice. Brown replied in the affirmative. Moorethereupon inquired whether Brown had posted it andBrown denied having done so. She then inquired whyMoore "was picking on her," and Moore, with Brown'spersonneljacket in front of him, stated that the capitalletter "A" which appeared on her job application seemedto coincide with the same letter which appeared on thehandwritten union notice.Moore's accusation drewBrown's anger and, after leaving his office and encounter-ingMcCurley, Brown blurted "Damn the Company,damn Mr. Moore, and several other damns." The follow-ing day, Brown returned to Moore's office where, in thepresence of Moore and McCurley, she apologized forhaving "damned" Respondents and Moore. Moore statedthat he had learned from McCurley the day before thatBrown had turned her "time in" to McCurley and hadquit.Brown vehemently denied that she had informedMcCurley that she was severing her employment ties, orhad given Respondents a 2-week notice of quitting, andasked Moore to produce her "resignation papers" butMoore refused, stating that "it was not necessary that[Brown] see them" and adding that Brown could nolonger change her mind about quitting. In this connection,Brown testified that, 2 or 3 weeks earlier, she had in-formed McCurley that she was experiencing difficulty inobtaininga babysitter for her young child and that she"might" have to resign unless the situation improved.However, Brown insisted that she told McCurley shewould give McCurley ample notice in advance of anydecision to leave the Company, but Brown adamantlyprofessed that no such notice was ever conveyed to hersupervisor. On July 1, the last workday prior to the plantvacation period, Brown told McCurley that she wouldlike to speak with Moore again in order to retain her job.McCurley replied that "I can tell you you can't get yourjob back, after July the 1st we don't want you on the pre-mices [sic] anymore." That afternoon, Brown visitedMoore and stated "I want to ask for my job back." Mooreretorted "I can't give you your job back because you haveupset supervision. Ass of 4:00 you are through with thecompany." Concluding Brown's testimony, she averredthat she had never been criticized by Respondents for herwork performance or her conduct prior to the incident in-volving the union notice in the ladies' room, and, althoughshe had "sassed" Supervisor McCurley on several occa-sions, she had never been warned or reprimanded fordoing so.McCurley's version of her dealings with Brown is asfollows. Brown had worked under her supervision forover 2 years on the flight suit line, and, in McCurley'sestimation, Brown "was a good operator and I liked hervery much." McCurley testified that, sometime in June,she was beckoned by Brown while at work. When Mc-Curley approached, Brown exclaimed, "I want you togive me my Goddam time," meaning that Brown decidedto quit.When McCurley sought the reason for Brown'sprecipitous action,19 the latter stated "Well, old manMoore calledme in hisoffice and he accused me ofputting a notice in the bathroom concerning the Union."McCurley proceeded to assure Brown that she must bemistaken about the accusation and that Moore had in-tended to interrogate other operators concerning thismatter. However, Brown persisted in her belief that shehad been personally singled out by Moore as the culpritin an episode in which she had taken no part, and seseemed to be enraged. According to McCurley, she at-tempted to calm Brown without success and Brown ex-claimed that General Manager Roberts had worked in aunionized plant for 20 years and "He just don't want anyof his employees to have any of it [union benefits]. Hewants it all for himself." McCurley again sought to bluntBrown's anger, but Brown continued by remarking that"If they don't have any more confidence in me than that,Iwill turn in mytime." Brown then added, I want to tellyou one thing, I haven't been for the Union but, startingtoday I will fight for it and I will work for it day in and dayout." In the course of her diatribe, Brown uttered suchprofanities as "Damned old man Roberts" and she also"damned" Moore and the Respondents, although she didnot so condemn McCurley. On several occasions duringtheir conversation, Brown repeated that she desired "toturn her time in." It is McCurley's testimony that she of-fered to permit Brown to take a few days off in order tocalm down. However, McCurley then proceeded toMoore's office where she reported the incident to him.McCurley further testified that, on the following morn-ing, Brown paid her a visit and stated that Brown wished"to take her time back and not quit." McCurley rejoinedthat "I am afraid we can't cancel your time. You have lostall respect for me and for the Company and Mr. Mooreand Mr. Roberts." McCurley asked why Brown hadchanged her mind, and Brown replied that it was herhusband's doing. Brown inquired why other girls were al-lowed to revoke their resignations and she was not, andMcCurley stated that "under the circumstances that sheturned her time in and I could not take her time back."Subsequently,McCurley learned from other operatorsthat Brown intended to return to work after the vacationperiod and that "she wasn't going to quit that I wouldhave to fire her ...." On July 1, at Brown's request, Mc-Curley made an appointment for the former to see Moore.While McCurley and Brown waited in Moore's office,Brown remonstrated that she had been mistreated andthat she wished to continue working with Respondents.On direct examination by Respondents' cousel, McCur-ley stated that she responded to Brown's protestations ofmistreatment by saying that "I thought I had been realnice to her that I could have let her go then [on June 14]but, that I couldn't because I wanted to be nice to her."On cross-examination, however, McCurley then relatedthat Brown had "turnedin her timeand worked out hertwo weeks notice. You can work out a one week notice ora two week notice. And, she worked her time out. I let herwork her time out." Finally, McCurley conceded thatBrown was separated from her employment on July 1,not because she had previously "turned in her time," butbecause she had used profanity. When Moore arrived, heinformed Brown that "she had lost her respect for super-vision and for the girls, the girls around her and for thecompany and everything else and that it would be betterfor her if she did not work any longer."It isMcCurley's further testimony that she had ex-perienced previous profane "flare-ups" by Brown andthat she had warned Brown on each occasion after which19McCurley testified that Brown had stated a few months previouslythat she might have to resign because of babysitting problems However,Brown did not again broach the matter and McCurley assumed that theproblem had been satisfactorily resolved OPP TEXTILES, INC.209Brown apologized, but McCurley stoutly maintained thatBrown did not offer an apology to the former or Moorewhen she uttered her "damns" in June. McCurley ad-mitted that other girls on her line had "flared up," thatsuch conduct was not entirely unusual, and that she "oc-casionally" warned the offenders .20 When questioned asto whether any employee had ever been discharged forusing the word "damn," McCurley related that she hadcaused the immediate discharge of an employee who usedthat term about 8 or 10 years previously, but could not re-call the name of the individual. When asked why Brownwas not immediately terminated for uttering this curse,McCurley gave the anomalous reply that "Brown wasn'tfired," but that she had merely turned in her time andworked out her 2 weeks' notice. McCurley also deniedthat Brown's termination had any connection with her en-gagement in union activities, stating that her first aware-ness of Brown's union sympathies commenced in mid-June when Brown decided to quit and remarked that shewould thereafter champion the Union's case. However,McCurley then made the remarkable statement that,about 3 or 4 weeks prior to this incident, Brown hadvolunteered that she had attended a union meeting andknew the names of the leading union proponents whoworked for the Company.Regarding her conversation with Brown concerning theUnion, McCurley corroborated Brown's testimony thatthe latter had engaged in a union discussion, and placedthis occurrence during the early part of June. McCurleyalso conceded that Brown had made the remark that thelatter believed that Roberts had spoken certain untruthsduring his speech to the employees on May 19. However,McCurley insisted that Brown volunteered the informa-tion that she had gone "to the meeting and there wasabout twenty or twenty-two there" and "I could tell youwho the ringleaders are that are working for the Companythatwas there" but "I won't." Moreover, McCurleydenied that she had told Brown that the latter "mightbe surprised," that McCurley already knew the names ofthe ringleaders. Finally, McCurley testified that she hada "good bit" of discussions concerning the Union withher employees commencing around the first of June.When pressed as to the times when these conversationstook place, McCurley stated that her discourses with allbut Brown occurred during lunch or break periods,but that she talked with Brown during working hours,a remarkable circumstance in light of Respondents'rulewhich forbade the discussion of union topics oncompany time and of which McCurley was abundantlyaware.Concerning Brown's separation, Moore testified thathe called Brown into his office on June 14 because he hadlearned that union notices were being posted on theladies' restroom walls.Moore was unable to ascertainwho was responsible for the posting, in consequence ofwhich he decided to summon several girls who workedadjacent to the restroom and query them about thematter. According to Moore, he determined to speak withBrown tirst because "she was the closest to therestroom" and he had noted that she stopped and spokewith many operators that day and "she appeared to be theringleader in that area as far as conversation was con-cerned."When Brown was summoned to the office,Moore explained to her that he did not know who hadplaced the union notices on the wall and then commentedthat "she was one of the main girls we were going to talkto." After Brown stated that Moore was accusing her ofposting notices, an act which she denied, Moore assuredher that he was not accusing her of anything and repeatedthat she was "just one of the girls I want to talk to."Brown became considerably excited by the discussionand Moore sought to soothe her ruffled feelings, afterwhich Brown returned to work Moore testified thatBrown was not interviewed for the purpose of determin-ing whether she was the guilty party because, in hiswords, "I didn't care whether she did it or not." Moorethen stated that Brown "was called in to try to stop thisrestroom posting of notices" and conceded that she wasthe only employee to be summoned for an interview.Moore was also questioned as to whether he had com-pared Brown's capital "A" on her job application and the"A" which appeared on the union notice, and he deniedthat he had done so. However, he admitted that Brown'spersonnel file was lying on his desk in sight of Brown, giv-ing the curious explanation for its presence that "I wasn'tsure that I knew all thenamesof the girls in the plant"and "I also was checking to see how the production ofeach girl was," although McCurley testified that Brownwas "a good operator" and there had never been anycomplaints registered against her production.Following this interview, McCurley reported to Moorethat Brown had "just cussed everybody in the companyout" and had told McCurley "to turn her Goddamn timein, and that she didn't want to work for the company anymore, that she would work up to payday and that was it."Moore replied that, because of this use of profanity,Brown had displayed disrespect toward the Company andMcCurley and should have been fired on the spot. How-ever, inasmuch as McCurley had assured Brown that shewould turn in her time and allow her to work until the va-cation period, Moore "felt like we should let her work."Subsequently, McCurley told Moore that Brown desiredto cancel her resignation and Moore stated that he wouldnot take her back because of her profanity. At a latermeeting with Brown, Moore so informed her. At the out-set of hisquestioning alongthisline,Mooreclaimed thathe had never had any case of profanity brought to his at-tentionduring the course of his employment withRespondents.He then acknowledged that a certainamount of profanity was normalamong theemployees inthe plant, but characterized the words that Brown used asbeing too "severe." Finally, Moore admitted that theword "damn" had been previously directedat him andthat this curse did not offend hissensitivities.RoundingoutMoore's testimony, he declared that, while he hadreceived reports concerningunionactivities at the plantsince early May and had spoken to Roberts on this sub-ject, he was unaware that Brown was a union adherent.20Estelle Donaldson was called as a witness by Respondents' counsel"two weeks, at vacation time " Donaldson testified that she had neverand swore that she heard Brown use profanity during a conversation withheard Brown or any other employee use profanity prior to this instance InMcCurley in which Brown repeatedly stated that she desired to have Mc-light of McCurley's testimony that Brown had "flared up" and had utteredCurley "turn in her Goddam time " However, Donaldson then remem-profanities on earlier occasions, I am not persuaded that Donaldson'sbered that Brown indicated that she wished to defer her resignation fortestimony merits accreditation 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDI credit the testimony of Emma Jean Brown concerningthe events leading to her discharge and her union conver-sationwithMcCurley. Brown testified in a forthrightmanner and her testimony contains both consistency andplausibility.Ifind that Brown was one of the earliest supporters oftheUnion,having attended the initial organizationalmeeting onMay 2and having urged her fellow employeesto do so as well. On May 19,she signed an authorizationcard at a union meeting that evening,was elected to theshop committee,and thereafter successfully solicited sixother employees to join the Union.General ManagerRoberts admitted and I find that he had received daily re-ports from as many as 30 employees concerning unionmeetings and learned of the identity of the employees inattendance,and he did not deny that the name of Brownhad been brought to his attention.Moore also concededand I find that"all the employees...talked to" him atbreaktimes since as early as May 2 about the progress ofthe union drive.For more than 2 years, Brown toiled forRespondents and was,inMcCurley'swords, a "goodoperator" whom McCurley personally liked. On June 14,Moore discovered that union notices were being postedin the ladies'restroom,and I find that he summonedBrown into his office on that date because he suspectedthat she was the culprit based upon his observation thatshe "appeared to be a ring leader in that area as far as[Union]conversation was concerned." I therefore do notcredit Moore's assertion that he "didn't care" whether ornot Brown had posted the notices and that he did not ac-cuse her of doing so, nor do I credit his denial that hepointed out to Brown the favorable comparison of thecapital"A" on her job application with the"A" on thehandwritten notice.Moore admitted that he had placedBrown's personnel folder on his desk during his interviewbut explained that he took this measure because he did notknow all of the operators and he decided to check on theirproduction abilities. I deem Moore's explanation in thisregard both implausible and improbable for I find it incon-ceivable that Moore would not have known of Brown'sidentity in view of his studied observation of her activitieswhich resulted in their meeting,because Brown was a"good operator" whose production had never beencriticized and inasmuch as the record fails to establishthatproduction records are contained in personneljackets.Outraged by Moore's accusation, I find thatBrown vehemently denied that she was responsible forthe posting and returned to work,where she commenced,inMcCurley'spresence, to condemn with damnationMoore,Roberts, and Respondents. I also find, baseduponMcCurley'sundisputed testimony, that Browncastigated Roberts because he had enjoyed the benefitsof a labor organization for 20 years at another plant buthad chosen to deny his employees similar emoluments attheOpp installation,and Brown proclaimed that shewould immediately "fight for [the Union] and ... workfor it day and day out." McCurley testified that, after as-signing the respective parties to purgatory, Brownrequested that her supervisor turn in"her Goddamntime" and that Brown chose not to work for Respondentsany longer because they lacked confidence in her. I donot credit the testimony of McCurley or Moore thatBrown had manifested her intention to quit on June 14,because I also deem their testimonial recitations on thisscore to be inherently improbable. Moore related that hehad decided, on McCurley's recommendation, to allowBrown to continue to work until an undisclosed pay date,and then stated that he permitted her employment to con-tinue until the vacation period which commenced on July1.McCurley averred that Brown had given the former a2-week notice of her intention to resign, and that her em-ployment status was retained until July 1. Not only doesthe record fail to establish that Respondents' gesture ofbenevolence by extending her job security was trans-mitted to Brown by either Moore or McCurley, but, if mymathematics are correct, the 2-week notice period shouldhave expired on June 28 following Brown's allegedresignation on June 14. Moreover, Moore and McCurleyprofessed that, but for Brown's profanity on June 14, shewould have remained in Respondents' employ. Neverthe-less,McCurley conceded that she had experienced previ-ous "flare-ups" and instances of profanity by Brown, aswell as by other employees, which she tolerated, andMoore, while conceding that profane words were utteredin the plant and the epithet "damn" had been directedtoward him on past occasions without recrimination, hesuddenly concluded that Brown's use of that word in con-nection with his name was too "severe" on this occasionand justified her loss of employment. If Brown's verbaltransgressions were of such gravity, I fail to perceive whyshe was not immediately discharged when she utteredthem, in view of McCurley's testimony that another em-ployee who had used the expression "damn" was in-stantly terminated some 8 or 10 years before.Viewing the testimony as a whole, I am convinced andfind that Respondents knew or suspected that Brown wasa most active union supporter among the operators on theflight suit line under McCurley's supervision. I also findthat any doubt as to Brown's sympathies for that labor or-ganization were dispelled when, after being questioned byMoore concerning the posting of a union notice in theladies room, Brown swore that henceforth she would bein the forefront of the union movement. I therefore findthatRespondents discharged Brown on July 1, notbecause she had used profanity or had resigned her posi-tion on June 14 due to her anger over being accused ofposting the union notice, but because she had manifesteda deep interest in assisting the Union. Accordingly, I con-clude that Respondents violated Section 8(a)(3) of theAct when they struck her name from their employmentrolls. I also credit Brown's testimony that, in early June,McCurley asked Brown to supply the names of the em-ployees on the flight suit line who had attended a unionmeeting, and created the impression of the surveillance ofthe employees' union activities by stating that she was al-ready aware of their identity. I conclude that, by this con-duct, Respondents violated Section 8(a)(1) of the Act.The complaint alleges that Respondents engaged infurther incursions into the statutory rights of its em-ployees. Employee Shirley Bullard testified that she hadattended a union meeting on May 19, the date on whichGeneralManager Roberts addressed his workers andsuggested that they go to the meeting to assess thebenefits which the Union promised over those which theRespondents had already put into effect. On June 2, shereceived a copy of Respondents' no-solicitation rule fromproduction Manager Moore. Bullard recited that she cam-paigned on behalf of the Union before work and duringher lunchbreaks. In early June, Bullard had a conversa-tion with Jeanette Day, her supervisor. Also present wasfellow employee Nellie Sims. The discussion centeredaround the Union and Day interrogated Bullard aboutdiscussions concerning this organization's campaign and OPP TEXTILES, INC.211distributing authorization cards to her fellow employees.Bullard denied that she had engaged in this activity duringworking hours, and asked how she possibly could "turnout my production like I can and talk about the union allday like you say I do?" Day insisted that she overheardBullard discussing the Union and observed the latterpassing out cards during lunchbreaks.When Bullardprotested that she did not possess any authorization cardsfor distribution, Day inquired how an employee namedJosephine Blue managed to have such a card in herpocketbook, to which Bullard replied that Day shoulddirect her inquiry to Blue. Day then added that "I knowthat you did go to the union meeting on Monday becauseyour car was seen down there." Bullard retorted that shedid not attend this assemblage and that whoever reportedthis to Day had uttered a falsehood. Employee NellieSims, who was privy to this discussion because Bullard'smachine was located directly behind hers, corroboratedBullard's testimony in all respects.I credit Bullard and Sims, not only because of the sincereand forthright manner in which they gave their testimony,but because the testimony of Day impressed me as beingboth contradictory and implausible. When questioned as towhether she had any conversation with Bullard concern-ing the Union, Day initially replied "I don't know if theUnion was mentioned," but then acknowledged that adiscussion of this topic did take place. According toDay's account of this incident, she noticed that Bullardand Sims were talking while they should have been work-ing and she approached their machines in an attempt tocorrect this situation. As she proceeded to their work sta-tion, Day overheard Bullard speaking in a loud voice andDay believed that Bullard "wanted me to hear herbecause she was real loud," although Day failed to ex-plain the basis for her belief and although both Day andBullard knew that Respondents' no-solicitation rule madeita dischargeable offense to discuss union subjects oncompany time. While Day stated that she could not re-member exactly what was said by Bullard, she did recalla remark by Bullard "about somebody telling lies on her'and Day also heard her utter that "she had been going toUnion meetings and that we didn't know who it was butwe would be surprised to know who had been but, shehad been accused of it." When asked whether, in this con-versation, Bullard made the inquiry as to how she couldpossibly keep up her production if she had spent the daytalking about the Union, an accusation attributed to Day,Day did not deny making this comment, simply assertingthat she could not remember. Throughout her testimony,Day insisted that the entire subject of Bullard's unionproclivities and activities was volunteered by Bullard andDay denied asking any questions on these subjects. How-ever, after Bullard repeated her statement "about some-body seeing her car somewhere," Day conceded that sheinquired "If you weren't there, how did your car getthere?" I deem it unreasonable that Day would haveposed this query in response to a declarative assertion byBullard that someone had seen the latter's automobile ata union meeting, unless Day had already learned orsuspected that Bullard's vehicle was noted in the vicinityof the meeting. Moreover, Day denied telling Bullard thatshe had passed out union cards and denied asking "howdid that card get in JosephineBlue'spocketbook?"Nevertheless, Day admitted that she was aware that Bul-lard had been distributing authorization cards to em-ployees because "I had been told that she had been."Finally, Day acknowledged that Bullard was one of threegirls in her department who was handed a copy ofRespondents' no-solicitation rule because Bullard was ina group of employees where excessive talking during theunion campaign had been taking place.In sum, I find that, in the middle of June, Day engagedBullard and Sims in a discussion concerning the Unionduringwhich she interrogated Bullard regarding thelatter's distribution of authorization cards and her engage-ment in other protected, concerted activities. I also findthat Day asked Bullard how employee Blue came to pos-sess a union card. Finally, I find that Day informed Bul-lard that the former knew that Bullard had attended aunion meeting because her automobile was observed atthat gathering. I conclude that the foregoing acts of inter-rogation interfered with, restrained, and coerced Bullardin the exercise of rights guaranteed in Section 7, andthereby violated Section 8(a)(1). I also conclude thatDay's remarks concerning Bullard's attendance at aunion meeting and the presence of her vehicle thereatcreated the impression of surveillance of Respondents'employees' union activities, and constituted a furtherviolation of Section 8(a)(1) of the statute.Margie Ruth Short, an employee with more than 91years' seniority at the plant, worked under the supervi-sion of Tess Morgan and joined the Union on May 30. ItisShort's uncontroverted testimony that, in early June,she was handed a copy of the no-solicitation rule byGeneral Manager Roberts with the comment, "Margie,Iwant to make sure that you get one of these." Shortfurther testified without contradiction that, around themiddle of June, she had returned to her machine after avisit to the restroom and Roberts was waiting at her workstation. Short commented to Roberts "if I knew you wereout here I would not have come back." Short commencedwork, at which juncture Roberts exclaimed, "MargieRuth, I have warned you the last time about your unionactivity."When Short attempted to respond, Robertscautioned her to "Just hush, I don't want to hear anythingfrom you."Based upon Short's undenied testimony, I find that, inthe middle of June, Roberts warned Short against engag-ing in union activities without regard to time or place. Bythis conduct, I conclude that Respondents additionallyviolated Section 8(a)(1) of the Act.IV.THEEFFECTOF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondents set forth in sectionIII, above, occurring in connection with the operationsdescribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow thereof.V.THE REMEDYHaving found that Respondents have engaged in unfairlabor practices in violation of Section 8(a)(1) and (3)of the Act, I shall recommend that they cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.Having found that Respondents discriminatorilydischarged Christine M. Bowden on June 20, 1966, andEmma Jean Brown on July 1, 1966, I shall recommendthat Respondents offer them immediate and full reinstate-336-845 0 - 70 - 15 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDment to their former or substantially equivalent employ-ment and make them whole for any loss of pay they mayhave suffered by reason of the discrimination practicedagainst them, by payment to them of a sum equal to thatwhich they normally would have earned from the dates oftheir discharge to the dates of offer of reinstatement, lesstheir net earnings during said periods. The backpay pro-vided for herein shall be computed in accordance with theBoard's formula set forth in F.W. Woolworth Company,90 NLRB 289, with interest thereon at the rate of 6 per-cent per annum computed in the manner prescribed inIsis Plumbing & Heating Co.,138 NLRB 716Because of the nature and extent of the unfair laborpractices engaged in by Respondents, which evince an at-titude of opposition to the purposes of the Act in general,Ideem it necessary to recommend that Respondentscease and desist from in any other manner infringing uponthe rights of employees guaranteed in Section 7 of theAct.Upon the basis of the foregoing findings of fact andconclusions, and upon the entire record in the case, Imake the following:CONCLUSIONS OF LAW1.Respondents are employers engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.By discharging Christine M. Bowden and EmmaJean Brown, thereby discriminating in regard to their hireand tenure of employment, in order to discourage mem-bership in and activity on behalf of the Union, Respond-ents have engaged in and are engaging in unfair laborpractices within the meaning of Section 8(a)(3) of the Act.4.By interfering with, restraining, and coercing em-ployees in the exercise of their rights guaranteed in Sec-tion 7 of _the Act, the Respondents have engaged in andare engaging in unfair labor practices within the meaningof Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.RECOMMENDED ORDERUpon the basis of the above findings of fact and conclu-sions of law and the entire record in this case, and pur-suant to Section 10(c) of the National Labor RelationsAct, as amended,Irecommend that Respondents, OppTextiles, Inc., and Covington Industries,Inc.,Opp,Alabama, their officers,agents, successors, and assigns,shall:1.Cease and desist from:(a)Discouraging membership in and activities on be-half of Amalgamated Clothing Workers of America,AFL-CIO,or any other labor organization of their em-ployees, by discharging any employee, or in any othermanner discriminating in regard to hire or tenure of em-ployment,or any term or condition of employment.(b)Coercivelyinterrogating employees concerningtheir union activities,sympathies,and desires,and thoseof their fellow employees;creating the impression of thesurveillance of their employees'union activities; andwarning employees against engaging in union activities.(c) In any other manner interfering with, restraining,or coercing employees in the exercise of their right to self-organization,to form labor organizations,to join or assistthe Union, or any other labor organization, to bargain col-lectively through representatives of their own choosing,and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, orto refrain from any or all such activities.2.Take the following affirmative action which I findnecessary to effectuate the policies of the Act:(a)Offer to Christine M. Bowden and Emma JeanBrown immediate and full reinstatement to their formeror substantially equivalent employment and make themwhole for any loss of pay they may have suffered as aresult of the discrimination practiced against them in themanner set forth in the section of this Decision entitled"The Remedy."(b)Notify ChristineM. Bowden and Emma JeanBrown if presently serving in the Armed Forces of theUnited States of their right to full reinstatement upon ap-plication in accordance with the Selective Service Actand the Universal Military Training and Service Act, asamended, after discharge from the Armed Forces.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Recommended Order.(d)Post at their plant in Opp, Alabama, copies of theattached notice marked "Appendix. `21 Copies of saidnotice, on forms provided by the Regional Director forRegion 15, after being duly signed by a representative,shall be posted by Respondents immediately upon receiptthereof, and be maintained by Respondent for 60 con-tive days thereafter, in conspicuous places, includingallplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondentsto insure that said notices are not altered, defaced, orcovered by any othermaterial.(e)Notify the Regional Director for Region 15, inwriting, within 20 days from the receipt of this Decision,whatstepshave been taken to comply herewith.22IT ISFURTHER RECOMMENDED that the complaintherein be dismissed insofar as it alleges violations of theAct not heretofore found.21 In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall-be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order "22 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director,inwriting, within 10 days from the date of this Order, what steps Re-spondents have taken to comply herewith "APPENDIXNOTICETO ALLEMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:WE WILL NOT discourage membership in or activi-ties on behalf of Amalgamated Clothing Workers of OPP TEXTILES, INC.America,AFL-CIO,or any other labor organiza-tion, by discharging any of our employees or in anyother manner discriminating against our employeesin regard to their hire or tenure of employment, orany term or condition of employment.WE WILL NOTcoercively interrogate our em-ployees concerning their union activities, sym-pathies, and desires or those of their fellow em-ployees;WE WILL NOTcreate the impression that weare spying on the union activities of our employees;and WE WILL NOT warn our employees against en-gaging in union activities.WE WILLNOT in any other manner interfere with,restrain,or coerce our employees in the exercise oftheir right to self-organization,to form labor or-ganizations,or to join or assist the above-namedUnion or any other labor organization,to bargaincollectively through representatives of their ownchoosing,and to engage in concerted activities forthe purpose of collective bargaining or other mutualaid or protection,or to refrain from any or all suchactivities.WE WILL offerChristineM. Bowden and EmmaJean Brown immediate and full reinstatement to theirformer or substantially equivalent employment andmake them whole for any loss of pay suffered as aresult of our discrimination against them.213WE WILL notify Christine M. Bowden and EmmaJean Brown if presentlyservingin the Armed Forcesof the United States of their right to full reinstate-ment uponapplication in accordance with the Selec-tive Service Act and the Universal Military Trainingand Service Act, asamended,after discharge fromthe Armed Forces.All our employees are free to become orremain orrefrain from becoming or remaining members of theabove-named Union or any other labororganization.DatedByOPP TEXTILES, INC., ANDCOVINGTONINDUSTRIES,INC.(Employer)(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, T6024 FederalBuilding(Loyola), 701 Loyola Avenue, New Orleans,Louisiana 70113, Telephone 527-6361.